DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated February 22, 2022 directed to the Non-Final Office Action dated November 19, 2021.  Claims 1-28 are pending in the application and subject to examination as part of this office action.

Claim Objections
Claim 28 is objected to because of the following informalities:  the claim should end with a period (“.”).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., US 2018/0190077 A1 (hereinafter Hall), in view of “Data-Driven Ghosting using Deep Imitation Learning” by Hoan Le, Peter Carr, Yisong Yue, and Patrick Lucey (hereinafter Le), and further in view of Branch et al., US 2018/0095652 A1 (hereinafter Branch).

Regarding Claim 1 (Currently Amended):  Hall discloses a prediction system to predict a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants, the prediction system comprising:
a communication interface configured to receive time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more participants in the competition (Hall, the described technology generally relates to systems for monitoring live events; in some embodiments, a live event management system (“management system” or “system”) may be configured to track in-play activities during a live event and to provide live event information to data consumers [0026]; the computer-readable storage medium may include one or more programming instructions that, when executed, cause the processor to receive live event information for a live event from at least one data source, generate at least one event timeline based on the live event information, the event timeline being configured to present at least one unit within the live event information in a chronological order, generate at least one in-play opportunity for the live event based on the at least one event timeline, gate wagering activity for the at least one in-play opportunity based on the live event information, receive at least one wager from a client computing device for the at least one in-play opportunity, and determine at least one wagering outcome of the in-play opportunity based on the live event information [0037]; in an embodiment, an illustrative method for sports wagering may include a sport-specific aggregation operation for calculating and recording scoring and performance-related events and results, a wagering operation for managing and recording wagering events and results, and a video operation for recording video streams from one or more cameras which are capturing activity of a sports competition. In some embodiments, all events, activities, units, and/or the like may be recorded chronologically on a same event timeline, the event timeline being synchronized in time with each of the recorded video streams [0039]; the scoring and performance-related events and results may include events and results based on spatial tracking of objects; the scoring and performance-related events and results may include official clock events; a manually entered event timestamp may be synchronized to the recorded video streams such that any delay in the manual entry is not reflected in the timeline [0046]), the time-stamped position information captured by a telemetry tracking system during the competition (Hall, the scoring and performance-related events and results may include events and results based on spatial tracking of objects; the scoring and performance-related events and results may include official clock events; a manually entered event timestamp may be synchronized to the recorded video streams such that any delay in the manual entry is not reflected in the timeline [0046]; the system captures, presents, and/or analyzes score, location, distance, club, stance, lie, time stamp, shape of shot, weather conditions, and/or course conditions [0109]); and 
a processor coupled to the communication interface (Hall, a live event management system may include a processor and a non-transitory, computer-readable storage medium in operable communication with the processor [0037]) and configured to: 
identifying information corresponding to the playing data and the first play situation, wherein:  
the information corresponding to the playing data and the first play situation pertains to one or more of (i) at least one particular participant among the first set of participants and the second set of participants (Hall, the management application may generate one or more separate timelines for the various forms of event information; event timelines may include … player event timelines [0073]), and (ii) a particular team of the competition (Hall, the management application may generate one or more separate timelines for the various forms of event information; event timelines may include team event timelines [0073]); and 
the playing data is updated in real-time during the competition (Hall, the systems and methods provide for real-time raw data acquired from a live sports event [0017]).
Hall fails to explicitly disclose 
use the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions; and
determine, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, 
a prediction of the probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; 
the information corresponding to the playing data and the first play situation includes formational information for the particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model; and 
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, in real-time during the competition, the probability of the first future event occurring.
Le teaches 
use the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions (Le, we form the full input vector to our model by including not only the absolute coordinates of players and ball, but also the relative polar coordinates (distance and angle) of each player towards the ball, goal, and the role that we try to model; the full feature vector at each time step contains geometric features for all roles in the formation in the form of one mini-block for each role [p. 4]); and
determine, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants (Le, our ghosting model can be trained in several hours, after which it can ghost every play in real-time [p. 2]; we used 100 games of player tracking and event data from a recent professional soccer league [p. 3]), 
a prediction of the probability of a first future event occurring at the competition (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]) including by:
identifying historical play configurations similar to the first play situation (Le, as the data comes from different teams and players, one key component of the pre-processing step is role-alignment (or ordering the players in a form where the computer can quickly compare strategically similar plays) [p. 3]); and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]).
Hall discloses systems and methods for betting on a live sporting event (Hall [Abstract]).  At least one input capture device and at least one user device are in network communication with a server platform (Hall [Abstract]).  The at least one input capture device collects and transmits live raw data relating to the live sporting event (Hall [Abstract]).  The server platform receives and aggregates the live raw data relating to the live sporting event from the at least one input capture device (Hall [Abstract]).  The server platform accesses personal and/or emotional factors for each player in the live sporting event (Hall [Abstract]).  The at least one user device places at least one bet on at least one aspect of the live sporting event to the server platform via an interactive graphic user interface (GUI) at least based on the live raw data (Hall [Abstract]).  The server platform determines at least one betting outcome relating to the live sporting event (Hall [Abstract]).
Le teaches an automatic “data-driven ghosting” method using advanced machine learning methodologies applied to a season’s worth of tracking data from a recent professional league in soccer (Le [p. 1]).  Le can analyze the defensive movements of a team and visualize what the team actually did compared to what a typical team in the league might have done (Le [p. 1]).  Le is able to generate the defensive motion pattern of the “league average” team.  By “fine-tuning” the league average model to the tracking data from a particular team, the data-driven ghosting technique can estimate how each team might have approached the situation (Le [p. 2]).  Using this approach, it is possible to see how they would defend differently and how much it changes the expected goal value (Le [p. 2]).  This method saves the coach/analyst from searching for similar plays in other matches (which may not even exist) (Le [p. 2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the automatic “data-driven ghosting” method using advanced machine learning methodologies as taught by Le in order to save the coach/analyst from searching for similar plays in other matches.
Branch teaches 
the information corresponding to the playing data and the first play situation includes formational information for the particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model (Branch, the pattern recognition component (recognizing play formations) may be implemented using neural networks for pattern recognition, such as that described in C. Bishop, “Pattern Recognition And Machine Learning”; other techniques may be used for visual pattern recognition, such as that described in I. Atmosukarto, et al., “Automatic Recognition Of Offensive Field Formation In American Football Plays”, 2013 IEEE Conference on Computer Vision and Pattern Recognition Workshops; any other technique may be used to perform pattern recognition to identify AE attributes [0054] and once a given formation is recognized (and hence labeled) as an AE, it may be saved for future use (e.g., in the AE Server), to identify the next time an AE attribute occurs [0055]).
Hall discloses systems and methods for betting on a live sporting event (Hall [Abstract]).  At least one input capture device and at least one user device are in network communication with a server platform (Hall [Abstract]).  The at least one input capture device collects and transmits live raw data relating to the live sporting event (Hall [Abstract]).  The server platform receives and aggregates the live raw data relating to the live sporting event from the at least one input capture device (Hall [Abstract]).  Hall discloses generating and providing data for sports betting or wagering, and more particularly, for providing secure data from live sports events with applied analytics for use in sports betting or wagering during the live event (Hall [0002]).
Branch teaches methods and systems for detection and visualization of anomalous media events, where AV media data of a sporting event (game) are analyzed to identify AV media segments indicative of unscripted anomalous events (AE's) that elicit a social media response (SMR), and selectable AE graphic visualization (or AE GUI) is provided showing the position of the AE on the court or field of play graphic, corresponding to the actual field of play, as a form of augmented reality (Branch [Abstract]).  Branch teaches a pattern recognition component (recognizing play formations) that may be implemented using neural networks for pattern recognition (Branch [0054]).  Machine learning techniques, such as Support Vector Machines (SVMs) may be used to learn over time the patterns, formations, plays, or the like, that are AEs (Branch [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the applied analytics for use in sports betting or wagering as disclosed by Hall with the machine learning techniques that may be used to learn over time the patterns, formations, plays as taught by Branch in order to accurately analyze game play.

Regarding Claim 2 (Previously Presented):  Hall further discloses an odds management system configured to determine and update predictive odds from future events in real time based at least in part on the prediction of the probability of the first future event occurring at the competition (Hall the analytics platform is operable to perform intelligent analytics based on the real-time golf data, real-time environmental data, and statistical data, and provide in-depth understanding and predictive analytics for the at least one golf player's performance; the generated analytics data generated by the analytics platform can be used in different applications, for example but not limited to, ... determining odds or markets for betting or wagering [0057]; odds are set using statistics collected and/or generated from the platform [0064]; certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information; for example, in a football game, an in-play opportunity concerning whether a running back will rush for more than 100 yards may be generated responsive to the player rushing for 80 yards; in another example, in a baseball game live event, an in-play opportunity of whether a player will pitch a no-hitter may be enabled once the player has pitched seven innings without giving up a hit. In addition, the in-play information may be modified based on the event information; for instance, for the no-hitter in-play opportunity example, the odds associated with the in-play opportunity may change based on the inning, the hitter, the number of pitches thrown, or the like [0077]).

Regarding Claim 3 (Previously Presented):  Hall further discloses rejecting a user-submitted wager if a timestamp of the user-submitted wager is not synchronized with a timestamp of position information used to determine the prediction (Hall, generating at least one in-play opportunity for the live event based on the at least one event timeline, gating wagering activity for the at least one in-play opportunity based on the live event information, receiving at least one wager from a client computing device for the at least one in-play opportunity [0038]; time-based coding or stamping of bets for in-play betting are provided automatically by the system, in particular for in-play betting; by way of example and not limitation, in-play betting options require additional rules application automatically to avoid any possibility of misappropriation or misuse of the live sports event data applied to wagering [0061]; in view of the dynamic and time-based nature of live events, the management application may be configured to “gate” the wagering activity associated with an in-play opportunity by specifying time intervals between which wagers are allowed and/or specifying when wagering will open (i.e., “opening gate”) and will close (i.e., “closing gate”); in some embodiments, the management application may prevent bettors from wagering on in-play opportunities outside of the gates [0078]; the management system 240 may be configured to implement the wagering gates according to some embodiments, including only allowing wagers to be placed prior to the actual time at which the corresponding scoring or performance-related event occurs [0085]).

Regarding Claim 4 (Previously Presented):  Hall further discloses a situation store configured to cache a situation to reduce processing time associated with using formation classifier (Hall, in-play opportunities may generally refer to opportunities for wagering within a live event; the in-play opportunities may be specific for each type of live event; for instance, for a football game, in-play opportunities may include play selection, yards-from-scrimmage for a particular play, or the like; in a basketball game, an in-play opportunity may include the number of free throws a player will make; in some embodiments, the in-play opportunities may be dynamically generated by the system based on the particular situation of the game and, accordingly, may change as the game situation changes [0033]; the platform is further operable to provide analytics to the live golf event data [0053]; a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]; a scoring system 210a may be configured to receive scoring information 266 and to provide various scoring data inputs, including team scores, time or game segment (for instance, inning, quarter, or period) information, manual play-by-play data, and automated scoring data 260; a spatial tracking system 210b may be configured to provide information associated with one or more participants 250a-n within the competition area 205, such as participant location, velocity, and/or direction 262; the spatial tracking system 210b may be used to track spatial data 268 including, without limitation, the location, velocity and direction of players, referees, the ball, and other physical landmarks via various sensors or other tracking technology including, without limitation global positioning satellite (GPS) devices, near field communication (NFC) devices, or the like; a biometric tracking system 210c may be configured to track various biometric data inputs 270 such as physiological and other biometric information of a participant 250a-n. The biometric data inputs 270 may include, without limitation, heart rate, blood pressure, or the like; the biometric tracking system 210c may be configured to provide biometric data 264 based on the biometric data inputs 270[0081]; storage devices 890 and memory 862 illustrated in FIG. 5 include, but are not limited to, volatile and non-volatile media such as cache [0104]).

Regarding Claim 5 (Previously Presented):  Hall further discloses wherein the processor is further configured to transmit the prediction to a display at a client device (Hall, a computing platform including at least one server or at least one processor coupled with memory is operable to collect and aggregate various data in real time from at least one live sports event, and is operable to securely communicate data over at least one network for use in wagering or betting on the at least one live sports event for in-play or event betting or cross-event betting during the corresponding at least one live sports event via an interactive graphic user interface (GUI) on at least one computing device having a display and input/output mechanisms and operable for network-based communication with at least one server associated with the platform [0049]; a live golf event is monitored with video and/or audio inputs received from a multiplicity of sensors, video cameras, and/or input capture devices that are constructed and configured to capture inputs for at least one aspect of the live golf event for at least one player, for providing live golf raw data of the live golf play in real time to the computing platform, wherein at least one of statistical information, graphics, scoring is applied to the live golf raw data, thereby transforming the live golf raw data into analyzed or transformed live golf data and transmitting the analyzed live golf data to a platform for use in generating markets or odds-making for use with wagering or betting, and providing a platform for offering and receiving bets for the at least one live golf event for in-play and/or event betting via an interactive GUI on at least one computing device having a display and input/output mechanisms during the corresponding live golf event, wherein the betting is based upon real time data or delayed data available for in-play betting [0050]).

Regarding Claim 6 (Previously Presented):  Hall further discloses wherein the prediction includes odds or a probability of the first future event occurring (Hall the analytics platform is operable to perform intelligent analytics based on the real-time golf data, real-time environmental data, and statistical data, and provide in-depth understanding and predictive analytics for the at least one golf player's performance; the generated analytics data generated by the analytics platform can be used in different applications, for example but not limited to, ... determining odds or markets for betting or wagering [0057]; the system 200 may provide a bookmaker with an event timeline 235 annotated with when and what type of wagers were placed by bettors 245 during the live event and/or the outcome thereof; in this manner, a bookmaker may be able to holistically examine the wagering activity during a live event; such information may be used to provide and/or modify in-play opportunities in current and/or future live events [0090]).

Regarding Claim 7 (Previously Presented):  Le further teaches wherein determining the first play situation includes using, at least in part, time-stamped position information of each participant in at least one of the first set of one or more participants and the second set of one or more participants at a given time (Le, we form the full input vector to our model by including not only the absolute coordinates of players and ball, but also the relative polar coordinates (distance and angle) of each player towards the ball, goal, and the role that we try to model; the full feature vector at each time step contains geometric features for all roles in the formation in the form of one mini-block for each role [p. 4]).

Regarding Claim 8 (Previously Presented):  Hall further discloses wherein the competition is a live football game and the first future event is at least one of: a scoring event and achieving a next down (Hall, non-limiting examples of live events may include sporting events, elections, award ceremonies, weather conditions, games of chance, or the like. Illustrative sporting events may include, without limitation, ... a football game [0027]; for a football game, in-play opportunities may include ... yards-from-scrimmage for a particular play, or the like [0033]; the management application may be configured to determine which teams are playing and/or a particular action (for example, ... a field goal attempt in a football game) in a live event based on content recognition techniques [0074]).

Regarding Claim 9 (Previously Presented):  Hall further discloses wherein the competition is between a first team comprising a first subset of the first set of one or more participants and a second team comprising a second subset of the second set of one or more participants, and the competition is a live sport event (Hall;  for a sporting event, participants may include teams, players; the participation information may relate to the actions, statistics, results, or the like associated with the live event participants [0030]).

Regarding Claim 10 (Previously Presented):  Hall further discloses wherein the playing data includes intrinsic data related to one or more participants in one or both of the first set of one or more participants and the second set of one or more participants (Hall, the scoring and performance-related events and results may include events and results based on tracking biometric data of players; in some embodiments, the biometric data may include, without limitation, a heart rate or a blood pressure [0047]).

Regarding Claim 11 (Previously Presented):  Hall further discloses wherein the playing data includes at least one of:  a heart rate measured in real time, a height, an age, a weight, or a draft round pick (Hall, a biometric tracking system 210c may be configured to track various biometric data inputs 270 such as physiological and other biometric information of a participant 250a-n; the biometric data inputs 270 may include, without limitation, heart rate, blood pressure, or the like; the biometric tracking system 210c may be configured to provide biometric data 264 based on the biometric data inputs 270 [0081]).

Regarding Claim 12 (Previously Presented):  Le further teaches wherein the playing data includes at least one of:  team strength, passing success, running success, or red zone offense/defense rating (Le, Red#6 and Red#7 open the counter-attack with a “give-and-go pass” to get behind Blue#4 and Blue#7; in stage 1(left column), both LAG and MCG behave similarly as the play unfolds, and closely resemble the actual Swansea defense; the only exception is LAG#8. Compared to Blue#8 and MCG#8, LAG#8 proactively challenges the dribble by Red#6, who in reality drew in Blue#5 and created a wide-open pass to Red#10, leading into stage 2 (middle column); this is the key moment in the play. In the actual sequence, Red#10 is left unmarked and gets an uncontested shot on goalkeeper Blue#1; here both MCG#5 and LAG#5 positioned themselves further back and were able to get to Red#10 in time to contest the shot; such attempt hypothetically could have prevented the rebound that led to the goal; as the sequence of events unfold to stage 3, the rebound found Red#9, who is left uncovered by actual Blue#9, leading to the goal (right column); the nuanced difference in positioning by MCG#2 and LAG#2 ended up making a major difference in the scoring chance; similar to Blue#2, LAG#2 failed to cover Red#9; MCG#2, however, rushed back deeper into the backline from earlier moments of the attack and was in a position to contest the shot on the open net, and could have covered for an attempt by both Red#7 and Red#9; the end result was a reduction in goal probability from ~70% (both actual sequence and LAG sequence) to ~40% by MCG  [p. 10]).

Regarding Claim 13 (Previously Presented):  Hall further discloses wherein determining the first play situation includes using a set of parameters including at least one of: a current down, a number of seconds remaining in a current half, or yards from an end zone (Hall, in-play opportunities may generally refer to opportunities for wagering within a live event; the in-play opportunities may be specific for each type of live event; for instance, for a football game, in-play opportunities may include play selection, yards-from-scrimmage for a particular play, or the like; in a basketball game, an in-play opportunity may include the number of free throws a player will make; in some embodiments, the in-play opportunities may be dynamically generated by the system based on the particular situation of the game and, accordingly, may change as the game situation changes [0033]; a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]).

Regarding Claim 14 (Previously Presented):  Hall further discloses wherein the processor is further configured to determine a pre-snap formation using a formation classifier (Hall, a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]; a scoring system 210a may be configured to receive scoring information 266 and to provide various scoring data inputs, including team scores, time or game segment (for instance, inning, quarter, or period) information, manual play-by-play data, and automated scoring data 260; a spatial tracking system 210b may be configured to provide information associated with one or more participants 250a-n within the competition area 205, such as participant location, velocity, and/or direction 262; the spatial tracking system 210b may be used to track spatial data 268 including, without limitation, the location, velocity and direction of players, referees, the ball, and other physical landmarks via various sensors or other tracking technology including, without limitation global positioning satellite (GPS) devices, near field communication (NFC) devices, or the like [0081]).

Regarding Claim 15 (Previously Presented):  Hall further discloses wherein the processor is further configured to determine a post-snap evolution of play using a formation classifier (Hall, a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]).

Regarding Claim 16 (Previously Presented):  Hall further discloses wherein the processor is configured to determine an expected points model (Hall, a popular side wager in football and basketball is an “over/under” wager in which an individual bets on whether the total score in a game will be over or under a certain value set by the sports book [0004]; a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]).

Regarding Claim 17 (Previously Presented):  Hall further discloses wherein the processor is configured to determine a win probability model (Hall, a popular side wager in football and basketball is an “over/under” wager in which an individual bets on whether the total score in a game will be over or under a certain value set by the sports book [0004]; a plurality of users may each place individual wagers on an outcome of at least a subset of scoring and performance-related events; in various aspects, a plurality of users may be automatically presented with a plurality of available wagers based on information provided by the sport-specific aggregation method and/or the wagering method configured according to some embodiments; in various aspects, a plurality of users is automatically presented with the odds for each available wager and the odds for each available wager are calculated using information provided by the sport-specific aggregation operation and/or the wagering operation configured according to some embodiments[0040]; odds are set using statistics collected and/or generated from the platform, preferably within the closed system, and more preferably the odds are set after analytics apply the statistical information to the live event raw data [0064]).

Regarding Claim 18 (Previously Presented):  Le further teaches wherein the processor is configured to determine a player-based wins above replacement model (Le, metrics such as “Wins-above-Replacement” (WAR) in baseball [1], ... are now commonplace in performance analysis [p. 1]).

Regarding Claim 19 (Previously Presented):  Hall further discloses wherein the first future event includes at least one of:  goal, touchdown, score, first down, turnover, number of yards gained or lost, or pass completion (Hall, the rules engine of the platform provides for delay or lag in live event raw data release (i.e., not in real time or near real time) for security and compliance with rules for in-play betting, e.g., penalty shots on soccer goal, live golf events, etc. [0062]; the management application may be configured to determine which teams are playing and/or a particular action (for example, a golf shot in a golf tournament or a field goal attempt in a football game) in a live event based on content recognition techniques; the management application may have generated a field goal in-play opportunity and may analyze the real time or substantially real time media content to determine whether the field goal attempt has occurred [0074]; a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in a football game, an in-play opportunity concerning whether a running back will rush for more than 100 yards may be generated responsive to the player rushing for 80 yards [0077]).

Regarding Claim 20 (Previously Presented):  Hall further discloses wherein determining the prediction of the probability of the first future event includes using historical playing data of one or more participants in one or both of the first set of one or more participants and the second set of one or more participants (Hall, the participant information may generally include scores, plays, player and/or team live and historical statistics, object location and motion information, player location and motion information, player physiological information, biometric information, injury information, official clock events, and historical information [0031]; the analytics platform is operable to access various statistical data. In one embodiment, the statistical data comprise historical performance data and scoring data; statistical data includes how many strokes, the farthest stroke, and/or the average distance of strokes a specific player made in the past week, month, year, or any other time period [0055]).

Regarding Claim 21 (Previously Presented):  Hall further discloses wherein the historical playing data includes telemetry tracking data from prior competitions (Hall, the participant information may generally include scores, plays, player and/or team live and historical statistics, object location and motion information, player location and motion information, player physiological information, biometric information, injury information, official clock events, and historical information [0031]; the analytics platform is operable to access various statistical data. In one embodiment, the statistical data comprise historical performance data and scoring data; statistical data includes how many strokes, the farthest stroke, and/or the average distance of strokes a specific player made in the past week, month, year, or any other time period [0055]).

Regarding Claim 22 (Previously Presented):  Hall further discloses determining a prediction of the probability of a first future event includes using historical playing data of at least one of: a same type of sport or a competition involving the first competitor and the second competitor (Hall, the participant information may generally include scores, plays, player and/or team live and historical statistics, object location and motion information, player location and motion information, player physiological information, biometric information, injury information, official clock events, and historical information [0031]; the analytics platform is operable to access various statistical data. In one embodiment, the statistical data comprise historical performance data and scoring data; statistical data includes how many strokes, the farthest stroke, and/or the average distance of strokes a specific player made in the past week, month, year, or any other time period [0055]).

Regarding Claim 23 (Currently Amended):  Hall discloses a method to predict a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants, the method comprising:
receiving time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more  in the competition, the time-stamped position information captured by a telemetry tracking system during the competition (Hall, the described technology generally relates to systems for monitoring live events. In some embodiments, a live event management system (“management system” or “system”) may be configured to track in-play activities during a live event and to provide live event information to data consumers [0026]; the computer-readable storage medium may include one or more programming instructions that, when executed, cause the processor to receive live event information for a live event from at least one data source, generate at least one event timeline based on the live event information, the event timeline being configured to present at least one unit within the live event information in a chronological order, generate at least one in-play opportunity for the live event based on the at least one event timeline, gate wagering activity for the at least one in-play opportunity based on the live event information, receive at least one wager from a client computing device for the at least one in-play opportunity, and determine at least one wagering outcome of the in-play opportunity based on the live event information [0037]; in an embodiment, an illustrative method for sports wagering may include a sport-specific aggregation operation for calculating and recording scoring and performance-related events and results, a wagering operation for managing and recording wagering events and results, and a video operation for recording video streams from one or more cameras which are capturing activity of a sports competition. In some embodiments, all events, activities, units, and/or the like may be recorded chronologically on a same event timeline, the event timeline being synchronized in time with each of the recorded video streams [0039]; the scoring and performance-related events and results may include events and results based on spatial tracking of objects; the scoring and performance-related events and results may include official clock events; a manually entered event timestamp may be synchronized to the recorded video streams such that any delay in the manual entry is not reflected in the timeline [0046]);
identifying information corresponding to the playing data and the first play situation, wherein: 
the information corresponding to the playing data and the first play situation pertains to one or more of (i) at least one particular participant among the first set of participants and the second set of participants (Hall, the management application may generate one or more separate timelines for the various forms of event information; event timelines may include … player event timelines [0073]), and (ii) a particular team of the competition (Hall, the management application may generate one or more separate timelines for the various forms of event information; event timelines may include team event timelines [0073]); and 
the playing data is updated in real-time during the competition (Hall, the systems and methods provide for real-time raw data acquired from a live sports event [0017]).
Hall fails to explicitly disclose 
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions; and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, 
a prediction of the probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; 
the information corresponding to the playing data and the first play situation includes formational information for the particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model; and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, in real-time during the competition, the probability of the first future event occurring.
Le teaches 
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions (Le, we form the full input vector to our model by including not only the absolute coordinates of players and ball, but also the relative polar coordinates (distance and angle) of each player towards the ball, goal, and the role that we try to model; the full feature vector at each time step contains geometric features for all roles in the formation in the form of one mini-block for each role [p. 4]); and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants (Le, our ghosting model can be trained in several hours, after which it can ghost every play in real-time [p. 2]; we used 100 games of player tracking and event data from a recent professional soccer league [p. 3]), 
a prediction of the probability of a first future event occurring at the competition (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]) including by:
identifying historical play configurations similar to the first play situation (Le, as the data comes from different teams and players, one key component of the pre-processing step is role alignment (or ordering the players in a form where the computer can quickly compare strategically similar plays) [p. 3]); and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the automatic “data-driven ghosting” method using advanced machine learning methodologies as taught by Le in order to save the coach/analyst from searching for similar plays in other matches.
Branch teaches 
the information corresponding to the playing data and the first play situation includes formational information for the particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model (Branch, the pattern recognition component (recognizing play formations) may be implemented using neural networks for pattern recognition, such as that described in C. Bishop, “Pattern Recognition And Machine Learning”; other techniques may be used for visual pattern recognition, such as that described in I. Atmosukarto, et al., “Automatic Recognition Of Offensive Field Formation In American Football Plays”, 2013 IEEE Conference on Computer Vision and Pattern Recognition Workshops; any other technique may be used to perform pattern recognition to identify AE attributes [0054] and once a given formation is recognized (and hence labeled) as an AE, it may be saved for future use (e.g., in the AE Server), to identify the next time an AE attribute occurs [0055]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the applied analytics for use in sports betting or wagering as disclosed by Hall with the machine learning techniques that may be used to learn over time the patterns, formations, plays as taught by Branch in order to accurately analyze game play.

Regarding Claim 24 (Currently Amended):  Hall discloses a non-transitory computer readable storage medium containing a computer program and comprising computer instructions for predicting a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants:
receiving time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more participants in a competition, the time-stamped position information captured by a telemetry tracking system during the competition (Hall, the described technology generally relates to systems for monitoring live events. In some embodiments, a live event management system (“management system” or “system”) may be configured to track in-play activities during a live event and to provide live event information to data consumers [0026]; the computer-readable storage medium may include one or more programming instructions that, when executed, cause the processor to receive live event information for a live event from at least one data source, generate at least one event timeline based on the live event information, the event timeline being configured to present at least one unit within the live event information in a chronological order, generate at least one in-play opportunity for the live event based on the at least one event timeline, gate wagering activity for the at least one in-play opportunity based on the live event information, receive at least one wager from a client computing device for the at least one in-play opportunity, and determine at least one wagering outcome of the in-play opportunity based on the live event information [0037]; in an embodiment, an illustrative method for sports wagering may include a sport-specific aggregation operation for calculating and recording scoring and performance-related events and results, a wagering operation for managing and recording wagering events and results, and a video operation for recording video streams from one or more cameras which are capturing activity of a sports competition. In some embodiments, all events, activities, units, and/or the like may be recorded chronologically on a same event timeline, the event timeline being synchronized in time with each of the recorded video streams [0039]; the scoring and performance-related events and results may include events and results based on spatial tracking of objects; the scoring and performance-related events and results may include official clock events; a manually entered event timestamp may be synchronized to the recorded video streams such that any delay in the manual entry is not reflected in the timeline [0046]);
identifying information corresponding to the playing data and the first play situation, wherein: 
the information corresponding to the playing data and the first play situation pertains to one or more of (i) at least one particular participant among the first set of participants and the second set of participants (Hall, the management application may generate one or more separate timelines for the various forms of event information; event timelines may include … player event timelines [0073]), and (ii) a particular team of the competition (Hall, the management application may generate one or more separate timelines for the various forms of event information; event timelines may include team event timelines [0073]); 
the playing data is updated during the competition (Hall, the systems and methods provide for real-time raw data acquired from a live sports event [0017]).
Hall fails to explicitly disclose
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions; and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, 
a prediction of a probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; 
the information corresponding to the playing data and the first play situation includes formational information for the particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model; and 
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring.
Le teaches:
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions (Le, we form the full input vector to our model by including not only the absolute coordinates of players and ball, but also the relative polar coordinates (distance and angle) of each player towards the ball, goal, and the role that we try to model; the full feature vector at each time step contains geometric features for all roles in the formation in the form of one mini-block for each role [p. 4]); and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants (Le, our ghosting model can be trained in several hours, after which it can ghost every play in real-time [p. 2]; we used 100 games of player tracking and event data from a recent professional soccer league [p. 3]), 
a prediction of a probability of a first future event occurring at the competition (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]) including by:
identifying historical play configurations similar to the first play situation (Le, as the data comes from different teams and players, one key component of the pre-processing step is role alignment (or ordering the players in a form where the computer can quickly compare strategically similar plays) [p. 3]); and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, during the competition, the probability of the first future event occurring (Le, the expected goal probability is calculated based on the collective behavior of the ghosting team [p. 7]; this is an online sequence prediction problem, where the model outputs action of a player conditioned on the state of such player, as represented by the recent history of actions of the modeled player, as well as other players [p. 13]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the automatic “data-driven ghosting” method using advanced machine learning methodologies as taught by Le in order to save the coach/analyst from searching for similar plays in other matches.
Branch teaches 
the information corresponding to the playing data and the first play situation includes formational information for the particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model (Branch, the pattern recognition component (recognizing play formations) may be implemented using neural networks for pattern recognition, such as that described in C. Bishop, “Pattern Recognition And Machine Learning”; other techniques may be used for visual pattern recognition, such as that described in I. Atmosukarto, et al., “Automatic Recognition Of Offensive Field Formation In American Football Plays”, 2013 IEEE Conference on Computer Vision and Pattern Recognition Workshops; any other technique may be used to perform pattern recognition to identify AE attributes [0054] and once a given formation is recognized (and hence labeled) as an AE, it may be saved for future use (e.g., in the AE Server), to identify the next time an AE attribute occurs [0055]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the applied analytics for use in sports betting or wagering as disclosed by Hall with the machine learning techniques that may be used to learn over time the patterns, formations, plays as taught by Branch in order to accurately analyze game play.

Regarding Claim 25 (Previously Presented):  Hall further discloses wherein the first play situation includes at least one of the following covariates: 
a current period of play in the competition, time remaining in at least a portion of the competition, and distance from a marker in an environment of the competition (Hall, in-play opportunities may generally refer to opportunities for wagering within a live event; the in-play opportunities may be specific for each type of live event; for instance, for a football game, in-play opportunities may include play selection, yards-from-scrimmage for a particular play, or the like; in a basketball game, an in-play opportunity may include the number of free throws a player will make; in some embodiments, the in-play opportunities may be dynamically generated by the system based on the particular situation of the game and, accordingly, may change as the game situation changes [0033]; a football game in-play opportunity may include a team and a play selection (for example, run or pass), a receiver route (for example, an out pattern, a post route, or the like), where a player will line up on the line of scrimmage for a particular play, or the like; in another instance, a baseball game in-play opportunity may include an at-bat unit for a player and the outcome of the at bat (for example, hit, strike out, walk, hit by pitch, on-base by wild pitch, on-base by passed ball, or the like); in some embodiments, certain in-play opportunities for sporting events may be standard based on the sport; in some embodiments, in-play opportunities may be generated dynamically based on the event information[0077]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Le, in view of Branch, and further in view of Bistis et al., US 2012/0202594 A1 (hereinafter Bistis).

Regarding Claim 26 (Previously Presented):  Hall, as modified, discloses the invention as recited above.  Hall, as modified, fails to explicitly disclose wherein the playing data is updated in a database after a predetermined number of plays of the competition. 
Bistis teaches wherein the playing data is updated in a database after a predetermined number of plays of the competition (Bistis, the ESPN SDR may contain sports results and other data related to athletes and teams that compete in sporting events and may be updated in real-time receiving game data from national and international sporting events; for example, updates may occur at regular intervals or after completion of a particular play, such as a pitch, shot, or pass [0022]). 
Hall discloses systems and methods for betting on a live sporting event (Hall [Abstract]).  At least one input capture device and at least one user device are in network communication with a server platform (Hall [Abstract]).  The at least one input capture device collects and transmits live raw data relating to the live sporting event (Hall [Abstract]).  The server platform receives and aggregates the live raw data relating to the live sporting event from the at least one input capture device (Hall [Abstract]).  The server platform accesses personal and/or emotional factors for each player in the live sporting event (Hall [Abstract]).  The at least one user device places at least one bet on at least one aspect of the live sporting event to the server platform via an interactive graphic user interface (GUI) at least based on the live raw data (Hall [Abstract]).  The server platform determines at least one betting outcome relating to the live sporting event (Hall [Abstract]).  The platform is further operable to provide analytics (Hall [0053]).  The analytics platform is operable to access various statistical data (Hall [0055]).  In one embodiment, the statistical data comprise historical performance data and scoring data for each player and each round in the previous games (Hall [0055]). 
Bistis teaches methods, systems, apparatuses and products for simulating events utilizing authentic event information (Bistis [Abstract]).  One aspect provides receiving event data associated with one or more real-world events at one or more event data software modules being executed on a computing device; and formatting the event data via the one or more event data software modules into a form utilized by one or more video game applications operable on the computing device (Bistis [Abstract]).  A game can be simulated using an actual event based on event data associated with said actual event (Bistis [0012]).  One or more databases providing event data obtained from multiple sources, for example, through event data firmware or event data software modules resident on the system (Bistis [0020]).  An illustrative and non-restrictive example of an event data database is a specialized database repository (SDR) which, in general, is a specialized repository developed to receive real time information updates, for example, for news, stock markets, and sports (Bistis [0020]).  A prominent example is the SDR operated by ESPN (Entertainment and Sports Programming Network) (hereinafter, the "ESPN SDR") and configured to receive, store, update, and index real-time sports information from multiple providers in real time (Bistis [0020]).  The ESPN SDR may contain sports results and other data related to athletes and teams that compete in sporting events and may be updated in real-time receiving game data from national and international sporting events (Bistis [0022]).  For example, updates may occur at regular intervals or after completion of a particular play, such as a pitch, shot, or pass (Bistis [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the database that is updated at regular intervals or after completion of a particular play, such as a pitch, shot, or pass as taught by Bistis in order to have provide current information to the users.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Le, in view of Branch, and further in view of Torf, US 2011/0014974 A1 (hereinafter Torf).

Regarding Claim 27 (Currently Amended):  Hall, as modified, discloses the invention as recited above.  Hall, as modified, fails to explicitly disclose wherein the determining the probability of the first future event occurring comprises applying a weighting to potential outcomes corresponding to probabilities of next scoring events in the competition, the weighting being applied to the potential outcomes based at least in part on a score of the competition or an amount of time remaining in the competition.
Torf teaches wherein the determining the probability of the first future event occurring comprises applying a weighting to potential outcomes corresponding to probabilities of next scoring events in the competition, the weighting being applied to the potential outcomes based at least in part on a score of the competition or an amount of time remaining in the competition (Torf, the outcome can be predicted by calculating the points each team will score in the remainder of the game (PS); the points each team will score in the remainder of the game can be calculated with the following formula:  PS=SRM*Time remaining [0066];  the PS for each team can also be weighted; weights for each of the these calculations can be determined by the factors of the game; such factors include, for example, injuries, fouls, etc.; for example, assume a first player on Team B is injured during the game and cannot play; this injury can cause Team A to have a weight of 1.0, which means there is no effect on the predicted number of points that Team A will score during the remainder of the game; and cause Team B to have a weight of 0.9, which indicates that the predicted number of points that Team B will score during the remainder of the game will decrease; in addition, assume a second player on Team B has a high number of fouls; this condition can cause Team A to have a weight of 1.05, which indicates that the predicted number of points that Team A will score during the remainder of the game will increase (a player with a high number of fouls will theoretically have less playing time on the court, and if this player is a good defensive player, the predicted number of points that Team A will score during the remainder of the game can increase); and cause Team B to have a weight of 1.0, which indicates that there will be no effect on the predicted number of points that Team B will score during the remainder of the game) [0067]).
Hall discloses systems and methods for betting on a live sporting event (Hall [Abstract]).  At least one input capture device and at least one user device are in network communication with a server platform (Hall [Abstract]).  The at least one input capture device collects and transmits live raw data relating to the live sporting event (Hall [Abstract]).  The server platform receives and aggregates the live raw data relating to the live sporting event from the at least one input capture device (Hall [Abstract]).  The server platform accesses personal and/or emotional factors for each player in the live sporting event (Hall [Abstract]).  The at least one user device places at least one bet on at least one aspect of the live sporting event to the server platform via an interactive graphic user interface (GUI) at least based on the live raw data (Hall [Abstract]).  The server platform determines at least one betting outcome relating to the live sporting event (Hall [Abstract]).  The platform is further operable to provide analytics (Hall [0053]).  The systems and methods provide for real-time raw data acquired from a live sports event received by at least one server over at least one network, aggregation of inputs, application of statistics, visuals, graphics, scoring, environmental data, and combinations thereof to the raw data, analysis and applied analytics and rules engine(s) to the data for transforming the real-time raw data from the live sports event(s) for use with wagering or betting for or during the live sports event without misuse or misappropriation of any of the data during the live sports event.
Torf teaches a method of monitoring one or more bets includes:  (a) receiving an alert comprising at least one wager on at least one sporting event; (b) receiving real-time updates comprising data representative of the at least one sporting event; (c) transforming the data representative of the at least one sporting event into a real-time probability of success of the at least one wager; and (d) transmitting the real-time probability of success to be displayed at a computing device (Torf [Abstract]).  The points each team will score in the remainder of the game for each team can be weighted (Torf [0067]).  Weights for each of the these calculations can be determined by the factors of the game; such factors include, for example, injuries, fouls, etc.; for example, assume a first player on Team B is injured during the game and cannot play; this injury can cause Team A to have a weight of 1.0 for the remainder of the game.  That is, the weighting is based on the time remaining in the game.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the systems and methods for betting on a live sporting event as disclosed by Hall with the method of weighting calculations as taught by Torf in order to take into consideration other factors that affect game play.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Le, in view of Branch, and further in view of DeAngelis et al., US 2016/0158625 A1 (hereinafter DeAngelis).

Regarding Claim 28 (New):  Hall further discloses wherein: 
the information corresponding to the playing data and the first play situation includes telemetry data obtained with respect to a plurality of groupings of participants selected from among the first set of participants and the second set of participants (Hall;  for a sporting event, participants may include teams, players; the participation information may relate to the actions, statistics, results, or the like associated with the live event participants [0030]).
Hall fails to explicitly disclose 
the telemetry data obtained with respect to at least two of the plurality of groupings of participants is obtained at different ping rates 
DeAngelis teaches the telemetry data obtained with respect to at least two of the plurality of groupings of participants is obtained at different ping rates (DeAngelis, algorithm 2628 automatically controls ping rate 2626 in real time based upon actual activity of the object being tracked (as opposed to predicted activity), bandwidth of the tracking system is automatically allocated to tags associated with the active objects; least active objects automatically have a lower ping rate as compared to more active objects; for example, during a play in an American football game, players that are most involved in manipulating (e.g., throwing, catching and running with) the football, both for offensive and defensive teams, are the ones moving and changing directions at the highest rate; players that have a brief interaction with the play may stop moving or slow down significantly; thus, each tracking tag 2601 automatically configures itself such that players with the highest level of motion and change of direction have the highest ping rates and lesser active players have a correspondingly lower ping rate [0176]).
Hall discloses systems and methods for betting on a live sporting event (Hall [Abstract]).  At least one input capture device and at least one user device are in network communication with a server platform (Hall [Abstract]).  The at least one input capture device collects and transmits live raw data relating to the live sporting event (Hall [Abstract]).  The server platform receives and aggregates the live raw data relating to the live sporting event from the at least one input capture device (Hall [Abstract]).  
Object tracking system has a bandwidth limit for the number of receiver events (and thereby a number of pings) that it may continuously handle (DeAngelis [0176]).  To avoid saturation of system, tags may be configured with a ping rate (i.e., a rate at which tag generates pings, such as ten pings per second for example) based upon the (a) the bandwidth limit of system and (b) the expected activity of each object (e.g., a player/athlete) to which the tags are configured (DeAngelis [0176]).  Objects that are expected to have greater movement and/or activity are of most interest to application, and ultimately viewers thereof, connected to system(DeAngelis [0176]).  Thus, tracking tags attached to these objects are typically configured with a higher ping rate such that system determines the location of these objects more frequently (DeAngelis [0176]).  Where the expected activity of the object is accurately predicted, this method of operation works well (DeAngelis [0176]).  However, where the activity of the object does not occur as expected, the allocated ping rates may result in non-optimal tracking by system (DeAngelis [0176]).  For example, where a player is expected to have a high level of activity, a high ping rate is allocated to one or more tags attached to that player(DeAngelis [0176]).  When the player does not exhibit the expected activity, bandwidth of the tracking system is wasted (DeAngelis [0176]).  Where another player is not expected to have a high activity level, tags associated with that player are configured with a low ping rate (DeAngelis [0176]).  However, if that player does exhibit a high level of activity, system may not track that player with the accuracy and reliability commensurate with the activity due to the lower ping rate (DeAngelis [0176]).
DeAngelis teaches systems, methods and software products optimize installation and operation of an object tracking system. Performance of the athlete tracking system is continually monitored and optimized based upon one or more of: statically positioned tags, grouping tags within two or more tag sets to assign ping rates, selecting receiver configuration and aim dynamically based upon environmental and situational conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the at least one input capture device collects and transmits live raw data relating to the live sporting event as disclosed by Hall with the systems, methods and software products that continually monitor and optimize tracking of objects based upon assigning ping rates to objects as taught by DeAngelis to accurately track gameplay without wasting available bandwidth.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive.
With respect to claim 1, applicant argues that Hall and Le fail to disclose or render obvious (1) "the information corresponding to the playing data and the first play situation includes formational information for the particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model," (2) "the playing data is updated in real-time during the competition,” and (3) "determine, in real-time during the competition, the probability of the first future event occurring” (Response [p. 9]).
To the extent that applicant argues against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to (1) "the information corresponding to the playing data and the first play situation includes formational information for the particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model," the examiner disagrees.
Le teaches an automatic “data-driven ghosting” method using advanced machine learning methodologies applied to a season’s worth of tracking data from a recent professional league in soccer (Le [p. 1]).  Le can analyze the defensive movements of a team and visualize what the team actually did compared to what a typical team in the league might have done (Le [p. 1]).  Le is able to generate the defensive motion pattern of the “league average” team (Le [p. 1]).  By “fine-tuning” the league average model to the tracking data from a particular team, the data-driven ghosting technique can estimate how each team might have approached the situation (Le [p. 2]).  Using this approach, it is possible to see how they would defend differently and how much it changes the expected goal value (Le [p. 2]).  This method saves the coach/analyst from searching for similar plays in other matches (which may not even exist) (Le [p. 2]).
One of the steps involves formation discovery and deep imitation learning application (Le [p. 3]).  As the data comes from different teams and players, one key component of the pre-processing step is role alignment (or ordering the players in a form where the computer can quickly compare strategically similar plays) (Le [p. 3]).  We extract the dominant role for each player from both the defending and attacking team based on the centroid positions throughout the segment of play, regardless of the nominal position of such player (Le [p. 3]).  The result is an average formation across the season (Le [p. 4]).  
With respect to (2) "the playing data is updated in real-time during the competition”, Hall discloses “systems and methods for generating and providing data for sports betting or wagering, and more particularly, for providing secure data from live sports events with applied analytics for use in sports betting or wagering during the live event” (Hall [0002]).  The systems and methods provide for real-time raw data acquired from a live sports event received by at least one server over at least one network, aggregation of inputs, application of statistics, visuals, graphics, scoring, environmental data, and combinations thereof to the raw data, analysis and applied analytics and rules engine(s) to the data for transforming the real-time raw data from the live sports event(s) for use with wagering or betting for or during the live sports event without misuse or misappropriation of any of the data during the live sports event (Hall [0017]).
Le also teaches wherein the ghosting model can be trained in several hours, after which it can ghost every play in real-time (Le [p. 2])
With respect to (3) "determine, in real-time during the competition, the probability of the first future event occurring”, Le teaches the expected goal probability is calculated based on the collective behavior of the ghosting team (Le [p. 7]).  After the ghosting model is trained, it can ghost every play in real-time (Le [p. 2]).

With respect to claim 27, applicant argues “that paragraph [0066] of Torf does not disclose ‘a weighting to potential outcomes’" (Response [p. 10]).  Had applicant read the rejection of claim 27 in its entirety, it would have become clear that both paragraphs [0066] and [0067] of Torf were referenced.  As stated in the Non-Final Office Action dated November 19, 2021:
Torf teaches a method of monitoring one or more bets includes:  (a) receiving an alert comprising at least one wager on at least one sporting event; (b) receiving real-time updates comprising data representative of the at least one sporting event; (c) transforming the data representative of the at least one sporting event into a real-time probability of success of the at least one wager; and (d) transmitting the real-time probability of success to be displayed at a computing device (Torf [Abstract]).  The points each team will score in the remainder of the game for each team can be weighted (Torf [0067]).  Weights for each of the these calculations can be determined by the factors of the game; such factors include, for example, injuries, fouls, etc.; for example, assume a first player on Team B is injured during the game and cannot play; this injury can cause Team A to have a weight of 1.0 for the remainder of the game.  That is, the weighting is based on the time remaining in the game.  (Non-Final Rejection dated November 19, 2021 [p. 33])
The examiner maintains that Hall, in view of Le, and further in view of Torf read on rejection of claim 27.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715